PER CURIAM.
Roger Collins appeals the sentence imposed by the district court1 upon revoking his supervised release, arguing that (1) the court erred in finding that he possessed methamphetamine with intent to distribute, a Grade A violation of his supervised release; and (2) the revocation sentence is unreasonable. Upon careful review, we conclude that testimony presented at the revocation hearing supports the district court’s finding that Collins intended to distribute the methamphetamine at issue, see United States v. Ralph, 480 F.3d 888, 890 (8th Cir.2007) (district court’s fact findings as to whether violation occurred are reviewed for clear error); and as to the revocation sentence, the district court considered proper sentencing factors and we conclude that the revocation sentence is not unreasonable, see United States v. Tyson, 413 F.3d 824, 825 (8th Cir.2005) (per curiam) (standard of review).
Accordingly, we affirm.

. The Honorable Nanette K. Laughrey, United States District Judge for tire Western District of Missouri.